 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9   KENDRA SUE TREY ROSE STRIET, )             Case No.: 3:17-cv-00673-MMD-WGC
                                      )
10             Plaintiff,             )         ORDER AWARDING EQUAL
                                      )         ACCESS TO JUSTICE ACT
11       vs.                          )         ATTORNEY FEES AND EXPENSES
                                      )         PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting       )         AND COSTS PURSUANT TO
     Commissioner of Social Security, )         28 U.S.C. § 1920
13                                    )
               Defendant              )
14                                    )
                                      )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,004.26 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE: May 1, 2019.
22                             ___________________________________
                               THE HONORABLE WILLIAM G. COBB
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
